Citation Nr: 1536721	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as secondary to a service-connected seizure disorder. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected seizure disorder. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected seizure disorder. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected seizure disorder

5.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected seizure disorder. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for right hip, right knee, left knee, and low back disorders, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss was not present in service and is not etiologically related to service or service-connected seizure disability.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the disability-rating and effective-date elements of the claim, by a letter mailed in July 2006.  The letter was prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that all available service treatment records and post-service medical evidence identified by the Veteran was obtained.  In addition, the Veteran underwent a VA examination in August 2006, and additional VA opinions were obtained in November 2009 and June 2014 with an addendum opinion dated in September 2014 to determine the nature and etiology of his claimed hearing loss.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.

As noted above, the claim was remanded to the AOJ most recently in December 2011 for additional evidentiary development including obtaining a new medical opinion.  The AOJ obtained an additional opinion dated in June 2014 and an addendum opinion dated in September 2014, and readjudicated the claim in a September 2014 supplemental statement of the case.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Analysis

	A.  Rules and Regulations
	
Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ('intercurrent') causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In deciding claims, VA adjudicators are directed to assess the probative value (competency and credibility) of both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service-connection claim).

	B.  Analysis

In his May 2006 claim, the Veteran specifically asserted that his hearing loss is due to the medication for his service-connected seizure disorder.  In a June 2010 statement, the Veteran's representative indicated the Veteran did not disagree with the determination that his claimed hearing loss did not manifest itself during service or during the one year presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Indeed, his limited available service treatment records are negative for any complaints, treatment, or diagnosis of a hearing loss disorder.  

In a September 2009 statement, the Veteran's representative argued that the Veteran's hearing loss could be due to noise exposure during service in Southeast Asia.  However, this statement is not found to be credible.  Even conceding there very limited service treatment records in the claims file, the Veteran's DD-214 indicates he had no periods of overseas service.  

The first evidence of a bilateral hearing disorder is in a July 2005 VA progress note which indicated a diagnosis of sensorineural hearing loss since July 2003.  Furthermore, the Veteran has consistently asserted that his hearing loss is due medication for his service-connected seizure disorder to include in his original claim in May 2006 and August 2008 substantive appeal.  Because the Board finds that the Veteran's hearing loss did not first manifest until many years after service, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

In this case, the Board finds there is no competent and credible evidence - including especially medical evidence because specifically required in this particular instance - linking the Veteran's current hearing loss to his service-connected seizure disorder (any component of it or in combination).  In fact, to the contrary, the June and September 2014 VA examiners determined it was less likely than not that the hearing loss was caused or aggravated by the service-connected seizure disorder or the medication to treat the service-connected disability.  The September 2014 VA examiner determined that the Veteran's hearing loss is not a side effet of Tegretol per medical literature.  

There is no competent medical opinion refuting the VA examiners' conclusions or otherwise indicating that any of the current hearing loss disability is etiologically related to the Veteran's military service - including secondarily by way of a service-connected disability.

The VA examiners' opinions are highly probative, as they represent the conclusions of a medical professionals specializing in audiology, and are supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person in the field of audiology and hearing disorders, he does not have the training or expertise to render a competent opinion as to whether his hearing loss is related to noise exposure that occurred decades earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion (and that of his wife) by itself does not support his claim and is outweighed by the VA examiners' conclusions to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the VA examiners' opinions, the preponderance of the evidence weighs against a medical nexus between in-service noise exposure or service-connected seizure disorder and the Veteran's current hearing loss disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



REMAND

In this case, the Veteran asserts he has right hip, right knee, left knee, and low back disorders due his service-connected seizure disorder, specifically, long term use of Tegretol, the medication prescribed to control his seizures.  The claims were previously remanded by the Board in December 2011 for additional opinions. 

For the joint claims, a February 2010 VA clinician stated that a review of medical literature did not provide a causative link between use of Tegretol and arthritis, given the summary of musculoskeletal findings related to the use of carbamazepine.  The Board remanded the claims as the examiner failed to specifically consider aggravation.  In a February 2012 VA examination, the examiner again noted that "the degenerative changes of the joints are a nature progression of age related changes and are not related to the Tegretol treatment."  However, again, the examiner failed to address whether the Veteran's Tegretol use could aggravate the Veteran's right hip, right knee, left knee, and low back disorders; therefore, an additional VA opinion is necessary. 

Because the issue of entitlement to a TDIU is inextricably intertwined with the other issues on appeal, an appellate decision on this issue is deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development ordered in paragraph 1 above is completed, obtain a supplemental VA opinion in connection with the claims of service connection for degenerative changes of the lumbar spine, arthritis of the knees, and arthritis of the right hip.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

An opinion should be provided as to whether it is at least as likely as not that the Veteran's service-connected seizure disorder, to include the medication taken for treatment thereof, has caused, OR made chronically worse (i.e., aggravated) any disease of the lumbar spine, knees, and right hip, including arthritis.  The examiner is requested to comment on the evidence indicating that aching joints and muscles are side effects of carbamazepine and discuss whether the Veteran's reported joint pain is a result of his use of Tegretol, his diagnosed arthritis, or some other cause, and whether the Veteran's arthritic process or any other joint disease process has been made worse (aggravated) by his use of Tegretol.

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


